FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 10, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 CHARLIE J. GRIFFIN,

          Plaintiff - Appellant,
                                                        No. 09-1306
 v.                                             (D.C. No. 09-CV-00953-ZLW)
                                                          (D. Colo.)
 TROOPER DUNN; SGT. JOHN
 ROSE,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges. **


      Plaintiff-Appellant Charlie J. Griffin, appearing pro se, seeks to appeal

from the district court’s dismissal of his case for failure to file an amended

complaint. We deny his motion to proceed in forma pauperis (IFP) and dismiss

the appeal.

      On April 27, 2009, Mr. Griffin filed a complaint against two police officers

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
in the District of Colorado. R. Doc. 3. In a brief narrative, the complaint alleges

that Defendants violated his constitutional rights during the course of two traffic

stops. The complaint also requests that the court appoint an attorney for Mr.

Griffin because he is “ignorant of the law” and has “a mental illness.” R. Doc. 3

at 6. The magistrate judge noted that the complaint “fails to assert specific claims

for relief in a clear and concise manner and . . . fails to provide specific factual

allegations in support of his claims that explain how his constitutional rights have

allegedly been violated.” R. Doc. 4 at 2. Accordingly, the magistrate judge

ordered Mr. Griffin to file an amended complaint that complies with Fed. R. Civ.

P. 8. R. Doc. 4. The magistrate judge did not address Mr. Griffin’s request for a

court-appointed attorney. Instead of filing an amended complaint, Mr. Griffin

sent a letter to the court stating, inter alia, “I have already answered those

questions in my 1983 civil case” and included another narrative of events. R.

Doc. 5. The district court found that Mr. Griffin’s letter failed to comply with

both the magistrate judge’s order and the requirements of Rule 8. R. Doc. 6. The

court dismissed the matter without prejudice, and denied IFP status for appeal. R.

Doc. 6, 14.

      We have reviewed Mr. Griffin’s opening brief and conclude that he has not

made a reasoned argument on the facts and the law such as to merit IFP status.

Coppedge v. United States, 369 U.S. 438, 445-46 (1962); Ragan v. Cox, 305 F.2d
58, 60 (10th Cir.1962). Although Mr. Griffin takes issue with the district court’s

                                          -2-
not granting his request for an attorney, compliance with the magistrate judge’s

order to file an amended complaint that provides sufficient facts for the court to

determine whether he has stated a claim does not require an attorney. See Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[P]ro se plaintiff requires no

special legal training to recount the facts surrounding his alleged injury, and he

must provide such facts if the court is to determine whether he makes out a claim

on which relief can be granted.”). We note the district court dismissed his claim

without prejudice, and Mr. Griffin is free to file a new, better formulated

complaint that comports with the Federal Rules of Civil Procedure.

      Accordingly, we DENY Mr. Griffin’s request for IFP status and DISMISS

his appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-